Filed 6/2/15 In re Jonathan M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JONATHAN M. et al., Persons
Coming Under the Juvenile Court Law.
                                                                 D067309
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J518803ABC)
         Plaintiff and Respondent,

         v.

JULIETTE F.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County, Carol Isackson,

Judge. Affirmed.

         Suzanne F. Evans, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Erica R. Cortez, Deputy County Counsel, for Plaintiff and Respondent.
       Juliette F. appeals orders continuing dependency jurisdiction under Welfare and

Institutions Code section 364.1 She contends the court erred when it continued

jurisdiction because the initial protective issues had been resolved, there were no current

protective issues concerning the children's care in her home, and she had complied with

the fathers' visitation orders for two months. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Juliette F. is the mother of three sons, Jonathan M., Nathaniel M. and Noah Y.

The children are now ages seven, six and two years old. Jonathan's and Nathaniel's father

is J.M. Joshua Y. is Noah's father.

       In October 2013, Joshua came to Juliette's house to visit then five-month-old

Noah. He and Juliette had an argument about financial support for Noah. Juliette, who

had been drinking, pushed Joshua and hit him in the face and head. Joshua called police.

Juliette screamed obscenities at the police and had to be restrained. She was arrested for

domestic violence and resisting arrest.

       As a child, Juliette was emotionally and physically abused, and witnessed ongoing

domestic violence in her home. She was involved in an incident of domestic violence

with Jonathan and Nathaniel's paternal aunt in 2009. In 2013 she had a fist fight with a

woman on a bus.

       J.M. had custody of his sons for approximately a year and a half while Juliette was

homeless. When she stabilized her circumstances, she regained custody. J.M. saw his



1      Further statutory references are to the Welfare and Institutions Code.
                                             2
sons every two weeks. When the children were detained in protective custody, J.M. told

the social worker he was ready and able to care for his sons.

        When Joshua was 19 years old, he was involved in a brawl in which someone was

killed. Joshua served six and a half years in prison for manslaughter and was on

probation. Joshua was respectful and cooperative with the social worker. He told her

that he and Juliette had a brief relationship. During Juliette's pregnancy with Noah, he

used methamphetamine and was jailed on a probation violation. He subsequently entered

a drug rehabilitation program. Joshua was present at Noah's delivery. Joshua said every

time he went to see Noah, Juliette started an argument with him.

        The San Diego County Health and Human Services Agency (the Agency) placed

Jonathan and Nathanial with J.M. Noah was placed with a paternal aunt. Joshua saw

Noah every day and had unsupervised overnight visits with Noah. Noah bonded with his

father. There were no reports of any protective issues for the children in their fathers'

care.

        Juliette participated in a domestic violence treatment group, individual counseling,

a substance abuse treatment program and in-home parenting services. She made

continual progress. The Agency recommended Juliette and Joshua attend a coparenting

class. Juliette's therapist reported that she had a history of emotional dysregulation and

impulsivity due to childhood trauma. The therapist recommended that Juliette receive

psychiatric treatment and/or cognitive therapy to help manage her anxiety.

        In April 2014, the Agency placed the children with Juliette on a 60-day trial visit.

The social worker reported that visitation with the children's fathers became difficult to

                                              3
arrange because of Juliette's heightened concerns. Juliette attempted to control every

aspect of visitation. She was very upset about the Agency's plan to expand the father's

visitation. The social worker said Juliette was having a very difficult time accepting that

she would have to coparent her children with their fathers. Although Juliette was doing

"a great job" caring for her children, she was not able to accept the fathers' presence in

their children's lives.

       In July, Juliette reported that Noah returned from a visit with Joshua with multiple

superficial scratches. The Agency investigated and determined Noah had not been

abused. Juliette became extremely upset when the Agency did not stop visitation. She

said the Agency was expanding Joshua's visits too quickly and she was not comfortable

with Joshua's wife.

       The social worker made an unannounced visit during Joshua's next visit with

Noah. He said Noah was very happy with his father. Joshua was working fulltime. He

had stable housing, and lived with his wife, their infant and her two-year-old son. There

were no safety concerns in their home. Juliette did not cooperate with J.M., who had

visits every other weekend with his sons at his home in Riverside County. Juliette

allowed J.M. to visit Jonathan and Nathaniel only under her supervision.

       The court held a special hearing on two dates in July to address visitation. Juliette

did not appear at the first hearing date, saying two of her children were sick and she

needed to take them to the doctor. The court issued an interim order directing Juliette to

comply and cooperate with visitation. The court ordered the Agency to conduct body

checks of Noah before and after visits. At the second hearing date, Juliette discussed her

                                              4
concerns about Noah's safety in Joshua's care. The court ordered the Agency to continue

to closely monitor the case, directed each parent to photograph Noah before and after

each visit, and maintained the existing visitation schedule.

       J.M. was not able to contact Juliette to arrange visits with Jonathan and Nathaniel

from August to mid-October. The social worker believed the children were at risk of

emotional trauma.

       During a visit in August, Joshua texted Juliette to ask about Noah's bad diaper

rash. Juliette believed Joshua was trying to make her look bad and telephoned child

protective services and the local police department to conduct a child welfare check on

Noah. Juliette told police she could tell by Joshua's text message that he was using

methamphetamine. Joshua said the late night police visit traumatized Noah.

       In September, Noah sustained bruises on his cheek and scratches on his forehead

when he fell off a bed while wrestling with his two-year-old step-brother. The social

worker said Joshua and his wife needed to better supervise the two toddlers in their care.

Noah did not sustain any injuries the following weekend while visiting his father.

       Juliette did not produce Noah for visits with Joshua for five weeks. She refused to

provide the children's updated medical, developmental or educational information to the

social worker. Juliette told the social worker "my son WILL NOT be left alone with that

woman Joshua is married to or anyone else I don't approve of." Juliette discontinued

therapy, telling the social worker she was required to participate in therapy for only six

months.



                                             5
         The social worker concluded that Noah was not being physically abused but was

at risk of emotional abuse. Noah was at risk of losing his relationship with his father.

The Agency recommended the parents participate in a coparenting course. J.M. reported

that Juliette did not allow him to take Jonathan and Nathaniel to his home and had

reduced the time and frequency of his visits.

         In late October, the Agency set a special hearing to address visitation. Juliette did

not appear, stating that Jonathan was sick and she was taking him to the doctor that

morning. The court granted her request for a two day continuance. The court ordered

Juliette to appear at the rescheduled hearing and bring verification of the child's doctor

visit.

         At the rescheduled hearing, Juliette's attorney said Juliette wished to appear

telephonically. However, she did not answer her phone. The court said Juliette's

nonappearance was a willful effort on her part to frustrate the processes of the court. The

court continued the matter to that afternoon. If Juliette did not appear, the court would

issue a warrant for her arrest. Juliette's attorney informed the court that Juliette was

available by telephone. Juliette argued with the court when the court directed her to

appear and bring Noah with her. The court said, "Let's put it this way, ma'm. Either you

can come voluntarily or we will have the police come and pick you up and bring you

down."

         Juliette appeared in court that afternoon. When discussing problems with

visitation, Juliette said, "I literally had to deny [Joshua's] visits because nobody was



                                                6
listening to me." When asked whether she intended to comply with the visitation order

that weekend, Juliette said, "I have no idea . . . because of my concerns."

       The court told Juliette: "In our society we have to depend on courts to resolve

conflicts. . . . And we have courts that have to make orders . . . to resolve things when

people, for whatever reason, can't do it themselves. Those orders must be followed. If

they are not followed, there are consequences. Those consequences can, in your

particular situation, be significant [describing contempt proceedings and loss of

custody]. . . . Your position in unilaterally deciding whether to have the visits or not is

creating that kind of a situation. You are putting your position in jeopardy, whether you

agree with the visitation orders or not."

       The court specifically directed Juliette to make the child available to the father for

any and all scheduled visitation. It directed Juliette and Joshua to attend and complete a

cooperative parenting class as part of the parenting component of their case plans. The

court also directed Joshua to complete the in-home parenting safe care model parenting

course.

       On a subsequent visit, Noah was hit in the head with a ball by a child at Chuck E.

Cheese. Noah sustained a reddish mark on top of his right eyebrow. Joshua documented

the incident, recorded an eyewitness's statement and took Noah to the hospital. Juliette

was very upset when she learned of the incident. She told the social worker she was

going to Chuck E. Cheese to speak to the manager and she was taking Noah to Children's

Hospital.



                                              7
       At a hearing on November 12, the court again reminded Juliette if she did not

comply with visitation orders, the court could direct the Agency to consider removing the

children from her care or find her in contempt of court. The court said, "You are

jeopardizing the future of the kids [and] their relationship with their fathers."

       The court held a review hearing on January 7, 2015. The Agency asked the court

to continue jurisdiction. The social worker said if jurisdiction were withdrawn,

conditions would exist that would justify the initial assumption of jurisdiction. Juliette

did not complete a coparenting course or address her anxiety. Joshua had yet to complete

the in-home safe care model for closer supervision of toddlers. Minors' counsel was

"extremely opposed" to terminating jurisdiction. The parents had not yet learned to

coparent in a healthy, stable manner. Counsel was concerned because Juliette had not

responded to her requests to visit the children.

       At this point Juliette interrupted the proceedings, saying everything that was being

said was "so ridiculous." She said she could not attend a coparenting class with Joshua

because she was uncomfortable being in the same room with him.

       The court continued the dependency proceedings and vested custody, care and

control of the children with the Agency. The court placed the children with both parents.

Juliette interrupted the court, saying, "Help. This is crazy."

       The court found there were no incidents with respect to visitation in the last two

months because the court and Agency had supervised visitation "under a microscope."

The court said it had held many special hearings about visitation that ordinarily were not

necessary in a dependency proceeding. The court found that the parents, particularly the

                                              8
mother, were not able to manage cooperative parenting on their own. Each child was

entitled to the benefit of two parents. Juliette continued to display a reactive nature,

anxiety and anger. The court directed Juliette to complete individual therapy and a

coparenting class, noting that therapy may be required before she was able to participate

in a coparenting class.

       Juliette was agitated. She was talking while the court was giving its ruling. The

court asked her, "Do you need to leave the courtroom? You need to leave please."

       Juliette said, "I need to hear this," and left the courtroom.

       The court found that Joshua and J.M. were ready to engage in coparenting classes

but could not complete the program by themselves. The court ordered Joshua to

complete an in-home parenting course, and ordered that minors' counsel or investigator

be allowed to meet with the children.

                                        DISCUSSION

       Juliette claims the court erred in continuing the children's dependency

proceedings. She argues there were no protective risks to the children and she had

complied with visitation orders for two months. Her argument is without merit.

       When dependent children are placed with a parent, the juvenile court is required to

hold a review hearing every six months. (§ 364, subd. (a).) At the hearing, the court is

required to determine whether continued supervision is necessary: "The court shall

terminate its jurisdiction unless the social worker or his or her department establishes by

a preponderance of evidence that the conditions still exist which would justify initial

assumption of jurisdiction under Section 300, or that those conditions are likely to exist if

                                              9
supervision is withdrawn. Failure of the parent or guardian to participate regularly in any

court ordered treatment program shall constitute prima facie evidence that the conditions

which justified initial assumption of jurisdiction still exist and that continued supervision

is necessary." (§ 364, subd. (c).)

       We review the decision to continue dependency jurisdiction under the substantial

evidence test. (In re N.S. (2002) 97 Cal. App. 4th 167, 172.)

       Juliette's failure to participate in court-ordered therapy, recommended treatment

and a coparenting class constitute prima facie evidence that the conditions which justified

initial assumption of jurisdiction still exist and continued supervision is necessary.

(§ 364, subd. (c).) Juliette did not rebut this presumption at the hearing. In fact, her lack

of respect for court processes permits the reasonable inference she was complying with

the visitation orders only because the court repeatedly warned her that failure to do so

could result in the loss of custody of her children and/or contempt proceedings.

       We reject the argument that because Juliette had complied with visitation during

the two months before the hearing, there was no longer any protective risk to the

children. In impeding the children's visits with their fathers, Juliette subjected her

children to emotional abuse. The record shows it was necessary for the court and the

Agency to expend scarce resources to ensure her compliance with standard visitation

orders. Juliette's outbursts in the courtroom at the review hearing permit the reasonable

inference she was unwilling to share custody with the children's fathers.

       The court found that Juliette continued to display a reactive nature, anxiety and

anger. This finding is supported by the record. Jonathan's and Nathaniel's father cared

                                             10
for them for a year and a half while Juliette was homeless, with no reports of inadequate

care. J.M. did not want to fight with Juliette and took a low-key approach to asserting his

visitation rights. Jonathan and Nathaniel were comfortable and happy in their father's

care. Juliette willfully and unreasonably interfered with J.M.'s visitation rights, to her

children's detriment. Joshua was more assertive of his visitation rights. Juliette was

more confrontational with him. This dynamic led to the incident of domestic violence

that necessitated the children's dependency proceedings. By not complying with the

visitation order, Juliette placed Noah's relationship with his father at risk. The social

worker observed that when Noah was with his father, Noah was "happy, smiling and

laughing." During one visitation exchange, Noah was immediately comforted when

Joshua arrived.

       Contrary to Juliette's argument, this case is not similar to In re N.S., supra, 97
Cal. App. 4th 167, in which this court held that the juvenile court erred in continuing

jurisdiction. In that case, the evidence showed that the parent was in total compliance

with his case plan. He was cooperative with the social worker and complied with all

court orders. (Id. at p. 173.) Here, the record contains ample evidence to show that

Juliette was not in total compliance with her case plan, did not cooperate with the social

worker and did not willingly comply with court orders.

       To avoid a recurrence of the events that brought the children within its jurisdiction

and to preserve the children's relationships with their fathers, the court reasonably

determined that continued jurisdiction was necessary. (§ 364.) In view of Juliette's

disregard of the children's emotional well-being and long-term stability, and the resources

                                             11
necessary to ensure Juliette's compliance with visitation orders, the court exercised great

patience in allowing the children to remain in her care.

       The orders are affirmed.



                                                                            O'ROURKE, J.

WE CONCUR:



             BENKE, Acting P. J.



                         IRION, J.




                                             12